UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/18/2020
                                                                       :
KLS DIVERSIFIED MASTER FUND, L.P.,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-3774 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
SEAN MCDEVITT,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On March 6, 2020, the parties submitted a joint status letter in which Defendant requested
an appearance before this Court to discuss certain discovery issues. Dkt. No. 28. The Court
asked the parties to call Chambers on March 18, 2020. Dkt. No. 29. During this call, which was
not held with Judge Liman, the parties also raised the issue of adjusting the summary judgment
briefing schedule. Plaintiff has since made that request formally in a letter. Dkt No. 30.

       This action previously was referred to a Magistrate Judge for general pretrial purposes.
Dkt. No. 15. The parties are instructed to redirect their request regarding discovery issues to
Magistrate Judge Freeman. After an order with respect to the completion of all discovery has
been entered by Magistrate Judge Freeman, the parties may address to me issues regarding
summary judgment. The current deadlines for the summary judgment briefing schedule are
hereby CANCELLED.

        SO ORDERED.


Dated: March 18, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
